NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RONALD PRESSLEY, JR.,              )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D20-1038
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 30, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

PER CURIAM.


              Affirmed.


KELLY, VILLANTI, and LaROSE, JJ., Concur.